Citation Nr: 0101558	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-11 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for Scheuermann's 
disease with anterior wedge deformity of the second lumbar 
vertebra (L-2)


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from April 1980 to October 
1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for residuals of a back injury, Scheuermann's disease with 
anterior wedge compression deformity of L-2, shin splints, 
and pes planus.

Although the Board has dismissed issues, the RO may be under 
an obligation to review the prior claims based on the change 
in the law.


FINDINGS OF FACT

1.  In a July 1998 rating decision, the RO denied entitlement 
to service connection for shin splints and pes planus.

2.  The RO notified the appellant of the July 1998 rating 
decision by a letter dated July 15, 1998.

3.  In August 1998, the appellant filed a notice of 
disagreement (NOD).

4.  In December 1998, the RO issued a statement of the case 
(SOC) which addressed the issues of entitlement to service 
connection for shin splints and pes planus.

5.  The veteran did not file a substantive appeal as to the 
issues of entitlement to service connection for shin splints 
and pes planus within one year of the notice of the July 1998 
rating decision.


CONCLUSION OF LAW

There is no appeal pending before the Board concerning the 
issues of entitlement to service connection for shin splints 
and pes planus.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of a RO decision is initiated by a timely 
filed NOD and completed by a timely filed substantive appeal 
after a SOC is furnished.  38 U.S.C.A. § 7105(a) (West 1991), 
38 C.F.R. § 20.200 (2000).  An NOD is a written communication 
from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 C.F.R. § 20.201 (2000).  A 
substantive appeal consists of a properly completed 
Department of Veterans Affairs (VA) Form 9 "Appeal to the 
Board of Veterans' Appeals," or correspondence containing 
the necessary information.  38 C.F.R. § 20.202 (2000).  A 
substantive appeal must be filed within 60 days of the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (2000).  A substantive appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  In the event that 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA.  38 C.F.R. § 20.305 (2000).

In August 1998, the veteran filed a NOD with a July 1998 
rating decision in part of which the RO denied entitlement to 
service connection for shin splints and pes planus.  On 
August 28, 1998, the RO provided him with a SOC that 
addressed such issues.  Thereafter, the veteran filed a VA 
Form 9 in which he made no assertions concerning errors of 
law or fact in the decision concerning the issues of 
entitlement to service connection for shin splints and pes 
planus.

The Board finds that the veteran did not timely file a 
substantive appeal on the issues of entitlement to service 
connection for shin splints and pes planus.

The Court has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a NOD and a formal appeal.  Id. at 555.

The Board concludes that there is no appeal pending before it 
concerning the issues of entitlement to service connection 
for shin splints and pes planus.


ORDER

The claims for service connection for service connection for 
shin splints and pes planus are dismissed.


REMAND

Service medical records show that the veteran was qualified 
for enlistment at the time of his medical examination for 
entry into service.  His symptoms were variously diagnosed as 
musculoskeletal back pain, muscular low back pain, chronic 
low back pain, and Scheuermann's disease.  Scheuermann's 
disease is defined as osteochondrosis of the vertebrae.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1490 (28th ed. 
1994).  Osteochondrosis is a disease of the growth or 
ossification centers in children which begins as a 
degeneration or necrosis followed by regeneration or 
recalcification.  Id. at 1200.  X-rays taken in January 1982 
revealed a wedge compression defect of the L-2 with 
surrounding degenerative disc disease.  

VA medical records dated in 1998 show that the veteran had 
complaints of back pain which were diagnosed as scoliosis, 
degenerative disc changes in the lumbar spine, and lumbar 
sprain.

In denying entitlement to service connection for residuals of 
a back injury, the RO's rating Board found that the claim was 
not "well grounded."  The Statement of the Case provided to 
the veteran in August 1998 also referred to a requirement 
that a veteran submit a well-grounded claim.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or, as here, filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In the VA Form 9 the veteran filed in April 1999, he 
indicated that he was being treated at a VA medical facility 
at Biloxi, Mississippi.  To complete the record, all VA 
treatment records should be obtained.  See Bell v. Derwinski, 
2 Vet. App. 492 (1992).

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).

For the foregoing reasons, a remand is required.  
Accordingly, this case is REMANDED for the following:

1.  The RO should take all necessary 
steps to obtain all the veteran's 
treatment records from all sources 
identified by him, including the VAMC in 
Biloxi, Mississippi.  The veteran should 
also be contacted and asked if he was 
treated at any other VA or private 
facility during this time period.  If so, 
all such records should be obtained.  All 
attempts to obtain these records should 
be documented.

2.  When this development is completed, 
the RO should undertake such further 
development as is warranted.  In 
particular, the RO should schedule the 
veteran for the appropriate VA 
examination to determine the relationship 
between the disability(ies) at issue and 
service, whether by incurrence or 
aggravation.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner should describe 
and diagnose any disability the veteran 
has from a back disorder.  The examiner 
should render an opinion on the following 
questions: (1) Is it at least as likely 
as not that disability from a low back 
disorder was first manifested during the 
veteran's active military service as 
opposed to prior to such service?; (2) If 
the veteran's low back disorder pre-
existed his service, is it at least as 
likely as not that it was aggravated 
during such service, that is, did his 
disability from a low back disorder 
increase during his active military 
service beyond what would be expected 
from a natural progression of a pre-
existing disease?  A discussion of the 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.  The examiner should specifically 
determine whether there is a relationship 
between the lumbar degenerative changes 
identified in 1998 and the degenerative 
disc disease noted on X-ray in 1980.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims for 
service connection for hypertension and 
heart disease pursuant to the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

4.  If it is the position of the RO that 
Scheuermann's disease is a congenital or 
developmental defect, that determination 
must be supported by evidence.  If it is 
the position of the RO that a wedge 
compression deformity is congenital or 
developmental, that determination must be 
supported by evidence.

5.  The RO must address the issue of 
entitlement to service connection 
degenerative disc disease.  The Board 
references the October 1980 X-ray 
examination report noting anterior wedge 
compression deformity with surrounding 
changes of degenerative disc disease, 
probably post-traumatic in nature. 

If any benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

